 EXHIBIT 10.2



 

THIS AGREEMENT (this “Agreement”), dated February 12, 2013 is entered into by
and between WESTPORT ENERGY HOLDINGS INC., a Delaware corporation (the
“Company”), and YA GLOBAL INVESTMENTS, L.P. (the “Investor”).

 



WHEREAS:



 

A.Reference is made to the agreement between the Company and the Investor dated
December 6, 2011, as supplemented on May 31, 2012, (the “Debenture Purchase
Agreement”) regarding the purchase by the Investor and the issuance by the
Company of certain Series C Convertible Debentures.

 

B.The Debenture Purchase Agreement provided for, among other things, the
issuance of a number of Series C Convertible Debentures, including a third
Series C Convertible Debenture in the face amount of $475,000 referred to in the
Debenture Purchase Agreement as the “Third Funding.”

 

C.The parties desire that the Third Funding be made in multiple tranches, as
follows, and close on the dates set forth below on the terms and conditions set
forth in this Agreement:

 

i.$25,000 was closed on August 13, 2012 (the “First Tranche”);

 

ii.$25,000 was closed on August 29, 2012 (the “Second Tranche”);

 

iii.$50,000 was closed on September 7, 2012 (the “Third Tranche”);

 

iv.$50,000 was closed on October 2, 2012 (the “Fourth Tranche”);

 

v.$75,000 was closed on November 6, 2012 (the “Fifth Tranche”);

 

vi.$100,000 was closed on December 1, 2012 (the “Sixth Tranche”);

 

vii.$50,000 was closed on January 15, 2013 (the “Seventh Tranche”);

 

viii.$50,000 to be closed on or about February 12, 2013 (the “Eighth Tranche”);
and

 

ix.$50,000 to be closed on a date, or in further tranches on multiple dates, as
may be agreed to between the parties (the “Subsequent Tranches”).

 

D.All capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Debenture Purchase Agreement.

 



NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Investor hereby agree as
follows:

 

1. The parties agree that the Series C Closing with respect to the Seventh
Tranche ($50,000) shall take place on or about February 12, 2013.

 



 

 

 

 

2. The parties agree that the Series C Closings with respect to the Subsequent
Tranches shall take place on such other date, or in tranches on multiple dates,
as is mutually agreed to by the Company and the Investor, in the sole discretion
of the Investor and subject to the satisfaction of the terms and conditions of
the Debenture Purchase Agreement and the satisfaction of the conditions to the
Third Funding set forth in the Debenture Purchase Agreement.

 

3. The Investor represents that the Investor Representations and Warranties are
true and correct as of the date hereof. The Company represents that the Company
Representations and Warranties are true and correct as of the date hereof.

 

4. The parties agree that gross proceeds to be paid for the Series C Convertible
Debenture at the Closing of the Second Tranche of the Third Funding shall be
disbursed via wire transfer in immediately available U.S. funds, payable to the
following parties in accordance with the respective wiring instructions attached
hereto as Exhibit A:

 



Gross Proceeds: From YA Global Investments, L.P. $50,000.00 Less: None $0.00    
  Net Proceeds: Net Proceeds Payable to the Company $50,000.00

 



 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 

 



 

 

 

 

 

Westport Energy Holdings Inc.   YA Global Investments, L.P.                 By:
Yorkville Advisors, LLC         Its: Investment Manager               By: /s/
Stephen Schoepfer   By: /s/ Mark Angelo               Name: Stephen Schoepfer  
Name: Mark Angelo   TItle: Chief Executive Officer  

Its: 

Portfolio Manager                                                              
                       



 



 

 

 

 

 

EXHIBT A

 

WIRING INSTRUCTIONS

 

 



Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423     Routing #:
123205054     Account Name: Westport Energy, LLC (*)     Account #:  

 



 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Carbonics or Westport Energy Holdings Inc. Westport is a wholly owned
subsidiary.

 

 



 

